In an action to recover damages for personal injuries, the defendant Somerset Woods Associates, LLC, appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 5, 2006, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it. .
Ordered that the order is affirmed insofar appealed from, with costs to the respondent payable by the appellant.
The Supreme Court properly denied the appellant’s motion *865for summary judgment dismissing the complaint insofar as asserted against it. The appellant failed to make a prima facie showing of entitlement to such relief.
In light of our determination, we need not consider the sufficiency of the plaintiffs opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Mastro, Santucci and Lifson, JJ., concur.